Citation Nr: 0408707	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  99-19 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's somatization disorder, currently evaluated as 30 
percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's left chest shell fragment wound residuals, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from July 1944 to April 1946 
and from October 1950 to October 1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which determined that the psychiatric and physical 
disorders constituting the veteran's service-connected 
disability should be separately evaluated and recharacterized 
the disability as a somatization disorder evaluated as 30 
percent disabling and left chest wound residuals evaluated as 
30 percent disabling.  In May 1998, the veteran submitted a 
notice of disagreement.  In August 1999, the RO issued a 
statement of the case to the veteran and his accredited 
representative.  In September 1999, the veteran submitted an 
Appeal to the Board (VA Form 9).  In December 1999, the 
veteran expressly withdrew his appeal from the assignment of 
separate compensable evaluations for the physical and 
psychiatric portions of his service-connected disability.  In 
December 1999, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  The 
veteran is represented in this appeal by the Puerto Rico 
Public Advocate for Veterans Affairs.   

For the reasons and bases set forth below, a 70 percent 
evaluation is GRANTED for the veteran's somatization disorder 
and the issue of an increased evaluation for his left chest 
shell fragment wound residuals is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The VA 
will notify you if further action is required on your part.  



FINDING OF FACT

The veteran's somatization disorder has been shown to be 
productive of no more than occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood; an inability to 
establish and maintain effective relationships; and a Global 
Assessment of Functioning score of 40.  


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for the veteran's 
somatization disorder have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9421 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Somatization Disorder

A.  Historical Review

The veteran's service medical records indicate that he 
sustained penetrating left chest wound in April 1951 during 
combat in Korea.  The report of an August 1960 VA examination 
for compensation purposes states that the veteran was 
diagnosed with a gastrointestinal psychophysiological 
reaction.  In September 1960, the RO established service 
connection for chest shell fragment wound residuals and 
assigned a noncompensable evaluation for that disability.  In 
January 1961, the Board increased the evaluation for the 
veteran's chest shell fragment wound residuals from 
noncompensable to 10 percent.  

In April 1961, the RO recharacterized the veteran's shell 
fragment wound residuals as left chest area gunshot wound 
residuals evaluated as 10 percent disabling.  In February 
1966, the RO recharacterized the veteran's service-connected 
disability as chest gunshot wound residuals with Muscle Group 
XXI injury and intercostal neuroma excision residuals and 
assigned a 10 percent evaluation for that disability.  In 
August 1966, the RO recharacterized the veteran's 
service-connected disability as left upper radicular group 
neuralgia secondary to chest gunshot wound residuals with 
intercostal nerve involvement evaluated as 30 percent 
disabling.  

A March 1970 written statement from Miguel A. Garcia-Rios, 
M.D., conveys that the veteran was diagnosed with a 
"psychiatric disorder due to combat trauma in the Korean 
War."  The report of a July 1970 VA examination for 
compensation purposes states that the veteran was diagnosed 
with "a psychophysiological reaction secondary to gunshot 
wound residuals with intercostal nerve involvement."  In 
August 1970, the RO recharacterized the veteran's 
service-connected disability as left chest gunshot wound 
residuals with intercostal neuralgia and a psychophysiologic 
musculoskeletal reaction evaluated as 50 percent disabling.  

In April 1998, the RO determined that the psychiatric and 
physical disorders constituting the veteran's 
service-connected disability should be separately evaluated 
and recharacterized the disability as a somatization disorder 
evaluated as 30 percent disabling and left chest wound 
residuals evaluated as 30 percent disabling.  

B.  Increased Disability Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  A 30 percent 
evaluation is warranted for a somatization disorder which is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
the individual is generally functioning satisfactorily with 
routine behavior and normal self-care and conversation) due 
to symptoms such as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent disability 
evaluation requires occupational and social impairment with 
reduced reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting herself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).  

Where there is a question as to which  of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  

At a March 1998 VA examination for compensation purposes, the 
veteran complained of pain all over his body; dreams of 
people shooting at him; and being "an unhappy person" due 
to his service-connected shell fragment wound residuals.  He 
reported that he was married and lived with his wife.  The 
veteran had been unemployed since service separation and was 
in receipt of Social Security Administration (SSA) benefits.  
The VA examiner observed that the veteran was oriented times 
three; clean and well-groomed; and adequately dressed.  On 
examination, the veteran exhibited a tense, hostile, guarded, 
and defensive mood; a constricted affect; good attention; 
fair concentration and memory; clear and coherent speech; 
good impulse control; and no hallucinations or suicidal or 
homicidal ideation.  The veteran was diagnosed with a 
somatoform disorder and a histrionic personality disorder.  A 
Global Assessment of Functioning (GAF) score of 75 was 
advanced.  

In his November 1999 Veterans Application for Increased 
Compensation Based on Unemployability (VA Form 21-8940), the 
veteran reported that he had been unable to work since the 
1960's due to his service-connected psychiatric disorder.  At 
the December 1999 hearing on appeal, the veteran testified 
that his psychiatric disability rendered him unable to do 
anything.  He stated that: he felt as if he was losing his 
mind; had a poor memory; often lost his way even while in his 
own house; and dreamt about demons shooting at him and his 
combat experiences.  The veteran reported that he did not 
like to speak or socialize with others; isolated himself in 
his room; received monthly VA psychiatric treatment; and was 
unemployable.  

At a February 2000 VA examination for compensation purposes, 
the veteran complained of irritability; a bad temper; "not 
feeling well;" "being shot at during the night;" and 
hating people.  He reported that he was unemployed; remained 
in bed during the day; and "did nothing at home."  The 
veteran could not recall his address, telephone number; or 
whether his wife lived with him.  The VA doctor reported that 
the veteran was clean; adequately dressed; oriented times 
three; and "somewhat hostile and negativistic."  On 
examination, the veteran exhibited a depressed mood; a 
constricted affect; clear and coherent speech; fair 
attention, memory, insight, judgment, and impulse control; 
and no hallucinations or suicidal or homicidal ideation.  The 
veteran was diagnosed with a somatoform disorder and a 
histrionic personality disorder.  A GAF score of 55 was 
advanced.  

At a May 2002 VA examination for compensation purposes, the 
veteran complained of combat-related dreams and intrusive 
thoughts; impaired sleep; anxiety; crying spells; and social 
isolation.  He reported that he was receiving VA psychiatric 
treatment; had been prescribed Haldol; had been unemployed 
since 1969; and was divorced.  The veteran was noted to be 
well-dressed and well-groomed and to cry during the 
examination.  On examination, the veteran exhibited a 
depressed mood and affect; poor concentration and attention 
span with accompanying memory deficits; and no suicidal 
ideation.  A diagnosis of a not otherwise specified 
depressive disorder and a GAF score of 50 were advanced.  The 
VA examiner commented that the veteran's cognitive deficits 
"seem associated with depression more than with a demential 
component."  

A February 2003 VA psychiatric treatment record relates that 
the veteran complained of multiple pains and memory 
impairment.  The veteran was found to be alert, coherent, 
irrelevant, and in apparent pain.  Treating VA medical 
personnel observed that the veteran exhibited very poor 
judgment; questionable memory impairment; and no delusions, 
hallucinations, or suicidal or homicidal ideation.  An 
impression of a somatization disorder and a GAF score of 40 
were advanced.  

A September 2003 VA psychiatric treatment record states that 
the veteran complained of generalized pain.  He reported 
that: he lived alone; "the lady who helped him" had died; 
and he "had none to help him."  Treating VA medical 
personnel observed that the veteran was well-oriented and 
exhibited poor concentration, no memory impairment, and no 
hallucinations, delusions, or suicidal or homicidal ideation.  
An impression of a "history of a somatization disorder" and 
a GAF score of 40 were advanced.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.   The veteran's somatization disorder has been 
consistently shown to be productive of severe social and 
industrial impairment with deficiencies in most areas such as 
work, family relations, and mood due to symptoms anxiety or 
depression affecting his ability to function independently; 
unprovoked irritability; difficulty in adapting to stressful 
circumstances including work; and an inability to establish 
and maintain effective relationships.  The veteran has 
reported that he has not worked since 1969.  Examining VA 
psychiatric personnel have recently advanced GAF scores of 
between 40 and 50.  
The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of between 
41 and 50 denotes serious symptoms, e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting or any 
serious impairment in social, occupational, or school 
functioning, e.g., no friends, unable to keep a job.  A score 
of between 55 and 60 rating indicates moderate difficulty in 
social, occupational, or school functioning.  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

In light of the preceding authorities, the Board finds that 
the veteran's somatization disorder merits assignment of at 
least a 70 percent evaluation under the provisions of 38 
C.F.R. § 4.130, Diagnostic Code 9421.  In the absence of 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living, disorientation to time or place, and memory loss for 
names of close relatives, own occupation, or own name, the 
Board concludes that a 70 percent evaluation and no more is 
now warranted for the veteran's somatization disorder.  38 
C.F.R. § 4.7 (2003).  


II.  VCAA

In reviewing the issue of the veteran's entitlement to an 
increased evaluation for his somatization disorder, the Board 
observes that the VA has secured or attempted to secure all 
relevant documentation to the extent possible.  There remains 
no issue as to the substantial completeness of the veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  The veteran was 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  He was afforded a 
hearing before a VA hearing officer.  The hearing transcript 
is of record.  The veteran reported that he was in receipt of 
SSA disability benefits.  An attempt was made to obtain the 
documentation supporting the veteran's SSA award.  In October 
2000, the SSA informed the VA that the requested 
documentation had been destroyed.  In March 2002, the veteran 
was provided with a Veterans Claims Assistance Act (VCAA) 
notice which informed him of the evidence needed to support 
his claim; what actions he needed to undertake; and how the 
VA would assist him in developing his claim.  There remains 
no issue as to the substantial completeness of the veteran's 
claim.  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  


ORDER

A 70 percent evaluation for the veteran's somatization 
disorder is granted subject to the laws and regulations 
governing the award of monetary benefits.  


REMAND

The report of the March 1998 VA examination for compensation 
purposes notes that the veteran's shell fragment wound 
residuals involved the left posterior paraspinal, the 
thoracic, and the rib cage muscles.  Unfortunately, the 
examination was conducted without the veteran's claims file.  
Examinations for compensation and pension purposes conducted 
without contemporaneous review of the veteran's claims file 
are deficient for rating purposes.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

The report of the May 2002 VA psychiatric and neurological 
evaluations for compensation purposes states that the 
veteran's shell fragment wound residuals involved the 
posterior thoracic/lower back area and the upper left arm.  
No findings as to the veteran's muscle injuries were 
advanced.  The VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  In order to properly apply the 
provisions of 38 C.F.R. §§ 4.55, 4.56, and 4.71a (2003), the 
Board finds that the veteran should be afforded an additional 
VA examination for compensation purposes.  Accordingly, this 
case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are met.  

2.  The RO should then request that 
copies of all pertinent VA clinical 
documentation pertaining to treatment of 
the veteran dated after September 2003 be 
forwarded for incorporation into the 
record.  

3.  The RO should then schedule the 
veteran for VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his service-connected shell fragment 
wound residuals.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner or examiners should identify 
all affected muscle groups and nerves and 
the limitation of activity imposed by the 
veteran's service-connected shell 
fragment wound residuals with a full 
description of the effect of the 
disability upon his ordinary activities.  
The examiner should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of his upper 
extremity, spine, and chest should be 
noted and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner or 
examiner should express an opinion as to 
the impact of the veteran's shell 
fragment wound residuals upon his 
vocational pursuits.  Send the claims 
folder to the examiner or examiners for 
review.  The examination report should 
specifically state that such a review was 
conducted.  

4.  The RO should then readjudicate the 
veteran's entitlement to an increased 
evaluation for his left chest shell 
fragment wound residuals with express 
consideration of the provisions of 38 
C.F.R. §§ 4.55, 4.56 (2003).  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



